Citation Nr: 1631287	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1964 to September 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, the Veteran was afforded a hearing before a hearing officer at the RO; a transcript is in the record.  In February 2014, this matter was remanded for additional development by a Veterans Law Judge other than the undersigned; this case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A review of the record found that further development is needed for proper adjudication of the matter of the rating for PTSD.  On December 2014 VA PTSD examination, the Veteran reported that he continues to receive VA treatment and had been treated four times for PTSD since the earlier examination in March 2014.  He also continues to receive monthly treatment from the Vet Center.  Records of such evaluations and treatment are not associated with the record.  Specifically, the most recent VA treatment records associated with the record are dated in June 2014; the most recent Vet Center treatment records are dated in February 2011.  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase (and VA records are constructively of record).  Accordingly, such records must be sought on remand.  If any additional treatment records indicate worsening of the Veteran's PTSD, a new examination should be provided.




Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records of any (and all) VA treatment the Veteran received for his PTSD, to specifically include any records of treatment at the West Haven, Connecticut VA Medical Center from June 2014 to the present and from the Vet Center from February 2011 to the present.

If any additional records obtained indicate worsening of the Veteran's PTSD, a new VA PTSD examination should be provided.  The examiner should note all psychiatric symptoms, including their frequency, severity, and impact on social and occupational functioning.  The examiner should also specifically note the presence or absence of each symptom listed in the schedular criteria for ratings above 50 percent, and include rationale with all opinions.

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
      
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




